Per Curiam,
In entering judgment for the defendants the court below said: “The relator in the present case was removed from the office of councilman by the borough council, and another person was elected to fill his place. The latter person is now in office with a color of title, and is a de facto councilman. The relator attacks his right to occupy the office. He must do this by quo warranto proceedings. If in such proceeding the relator establishes his right to the office, and the council refuses to admit him, then he may proceed by mandamus.” This is a concise, clear and correct statement of the whole case, and, on it, the judgment is affirmed.
Judgment affirmed.